FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAMALDEEP KAUR SANDHU,                           Nos. 07-72850
                                                      07-74203
               Petitioner,
                                                 Agency No. A075-695-238
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       In these consolidated petitions, Kamaldeep Kaur Sandhu, a native and

citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders dismissing her appeal from an immigration judge’s (“IJ”) removal order and

denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s finding of removability, Nakamoto v.

Ashcroft, 363 F.3d 874, 881 (9th Cir. 2004), and review de novo questions of law,

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petitions

for review.

      Substantial evidence supports the agency’s determination that the

government met its burden of proving Sandhu was removable under 8 U.S.C.

§ 1227(a)(1)(A) for being inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i) at the

time of entry where the evidence before the IJ included her sworn affidavit

admitting she had married her brother-in-law in order to enter the United States

and an approved fiancée visa petition filed on her behalf by her brother-in-law.

See 8 U.S.C. § 1229a(c)(3)(A). The admission of her sworn affidavit was not

fundamentally unfair. See Espinoza v. INS, 45 F.3d 308, 309 (9th Cir. 1995);

Cuevas-Ortega v. INS, 588 F.2d 1274, 1277-78 (9th Cir. 1979).

      Sandhu has waived challenge to the BIA’s October 16, 2007, order denying

her motion to reopen.

      PETITIONS FOR REVIEW DENIED.




                                          2                                   07-74203